﻿Mr. President, allow me at the outset to extend to you my warm congratulations on your election to conduct the proceedings of the thirty-fifth session of the General Assembly, a difficult task that you will undoubtedly perform with the skill and brilliance that have characterized your long diplomatic career. I should also like to express our gratitude and warm appreciation to your predecessor, Mr. Salim Ahmed Salim, for the splendid way in which he conducted the debates of the Assembly during his term of office.
41.	We cannot fail to point out with great satisfaction that this is the first session of the General Assembly in which the independent State of Zimbabwe, which we welcome most warmly, is participating. As the delegations of my country have stated in every forum, we hope that after so many sacrifices and expectations, that new Republic will build itself up in peace and progress by carrying out a true national integration that will exemplify the principles of racial tolerance and solidarity that inspire the United Nations.
42.	Similarly, we express our satisfaction at the admission of the new independent State of Saint Vincent and the Grenadines, also a member of our regional group, to whom we extend a warm welcome.
43.	We come to this thirty-fifth session of the General Assembly in a spirit of peace and confidence yet fully aware of the seriousness of the problems that the world is facing and of the great sense of responsibility that these problems demand from ail peoples, those still on the road to development as well as those that have already achieved their full development, the latter perhaps bearing for that very reason a greater share of that responsibility.
44.	In the first place, I should like to point out that for my Government; a careful examination of current world problems allows us to perceive three fundamental points clearly.
45.	First, the world is facing a general crisis, in which all social, political, economic and cultural factors are involved. That is the case whether or not we wish it to be so.
46.	Secondly, embroiled in this overall crisis, the world has tried to correct some of its aspects piecemeal, by attacking them singly, as if they were unrelated and independent phenomena. That approach conceals and minimizes problems and leads to the failure of the solutions that are sought.
47.	Thirdly, today it is possible clearly to perceive the true character of the enemy that we must face and the means to combat it. If the crisis is a general one, a general strategy is required to overcome it. The measures to be adopted in the various sectors must be integrated and coordinated.
48.	As a logical consequence of this, we must admit that without an extensive imaginative effort in which the collective conscience of mankind finds the means sincerely and freely to motivate the constructive and collective political will of every State, contemporary problems will not be overcome without a cataclysm in which perhaps a great part of mankind will perish, but from which all the peoples of the earth will certainly suffer.
49.	We are encouraged in our optimism by an unyielding faith in God, in the first place, and, secondly, in the fate of mankind, and by the many voices that have been raised to say as much, and in the simple fact that we are assembled here to have a dialogue. That optimism, however, does not dispel our concern. We are worried by the lack of political decisions by the developed industrial powers to take the decisive steps required to implement the many projects and resolutions that have been drawn up in recent decades, in the knowledge that they were of vital importance, as well as to heed the outcry of weak peoples who knock at their doors.
50.	The recent report entitled The Global 2000 Report to the President in the preparation of which the entire scientific, technical, research and information potential of the United States has been tapped, contains in its 800 explosive pages enough material to make the world ponder, should other sources of inspiration be needed, on the urgent need to face those vital problems on a universal scale, once and for all, with seriousness and, above all, with responsibility. The report warns us bluntly and with many examples that unless nations take collectively and individually daring and imaginative steps the world must expect severe upheavals upon entering the twenty-first century—a prediction on which all the great minds of our time agree.
51.	We should like to single out among the various fields of action some of the main subjects concerning which it seems to us that the necessary measures and steps to implement them must be taken forthwith, or which are crucial points that deserve special attention.
52.	The political evolution of the world during the year that has elapsed since we first came to this rostrum at the thirty-fourth session of the General Assembly6 has given us more than sufficient reason to reassert what we said then about the impossibility of isolating peoples, on the need to strengthen the necessary bonds that unite the international community and the role of universal solidarity as an imperative for world survival.
53.	Peace is more than ever the primary goal of international law, because we now know that it is also the basic condition for survival. And peace will not be attained or maintained unless the vital and pressing problems of all the members of the international community, even the humblest, are solved and unless the riches on our planet are distributed fairly, unhampered by boundaries. There can be no peace without justice. There can be no justice without law. And the supremacy of law is the result of a balance in which there is great respect for certain fundamental spiritual values of coexistence, as well as the adaptation of the legal system to contemporary world realities.
54.	On the long road to peace, general and complete disarmament is an ideal goal that is not only a means but also an end. The steps taken towards disarmament, however small, will make a powerful contribution to the strengthening of peace. That goal clearly presupposes an earlier spiritual disarmament, understanding and tolerance among all peoples, and the satisfaction of the legitimate aspirations of all. Whether an end or a means, the economic and environmental connotations of disarmament are such that my Government believes it to be incumbent on all peoples to fight tirelessly to achieve progress in that area. My country's meagre military potential does not inhibit it from placing all the moral weight that it possesses as a State and as a law-abiding nation at the service of that ideal, even denouncing the folly of squandering fantastic sums on death, while denying even minimal amounts for the environment and for development, which represent life.
.55. We know perfectly well that it will be very difficult to achieve spectacular overall solutions in matters related to the blindest and deepest passions of men. We are ready to agree realistically to a partial and gradual approach to positive solutions, but we emphatically reaffirm the need to condemn straightforwardly all forms of biological war, destruction or poisoning of ecosystems and all attempts to modify the climate as an instrument of aggression.
56.	In that sense, the extension of the achievements of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) through the creation of nuclear free zones in other parts of the world such as the Middle East, southern Asia and Africa seems to us an effective means by which to move further ahead in that area.
57.	Since the partition of Palestine, which the United Nations doubtless conceived as a means of bringing a Solomonic peace to that region, the Middle East has gradually become a powder keg charged with threats to world peace which increase as the years go by.
58.	The attitude of friendship towards the people of Israel that my Government has traditionally shown is well known. It has been manifested throughout the years, in constant support of what could be considered the legitimate aspirations of the Jewish people. We do not hesitate today to reaffirm that friendship and our conviction that the State of Israel must secure just and lasting peace with its neighbours and respect for its existence within secure and recognized borders.
59.	But the irreversible reality of Israel cannot blur another reality which is also irreversible and not incompatible with the first one—the existence of the legitimate rights of the Palestinian people, which was once asked to sacrifice its national identity, in open defiance of the principle of self-determination, which is one of the fundamental pillars of the United Nations system. Thus, faithful to the traditional principles of our international policy, we support unreservedly the recognition of the right of the Palestinian people to settle in its own land and establish a free and independent State according to the decision adopted in the exercise of its sovereign will.
60.	My country is convinced that the solution to this longstanding and painful problem can be found only by means of dialogue and negotiation, in which the Palestinian people have their own spokesmen. We therefore condemn violence and the adoption of unilateral measures which hinder the peaceful and lawful solution of the problem.
61.	With regard to Lebanon, last year we reiterated the appeal which we had made for concrete and definitive solutions which would guarantee to this people whose culture and tradition are admirable its integrity and its right to live in peace.  At that time we thought that that appeal, supported by all peace-loving peoples, would be answered during the course of that year. It is a matter of profound regret that the tragedy of the Middle East has engulfed as one of its victims that small and gracious nation, which is linked to our own in so many ways.
62.	Once again we make the same appeal, and we earnestly hope that Lebanon will recover its peace and stability.
63.	Uruguay, which is tenacious and firm in defending the right to self-determination of peoples, has consistently supported the right of the people of Namibia to attain its independence, freely to determine the political system which it may wish to adopt and to choose its leaders without foreign pressures and within a climate of peace, under the guarantee of the temporary administration of the United Nations.
64.	With respect to human rights, it is inevitable that, in view of the strong influence of law in my country, in the history of which regard for law is a constant which has brought us through every difficult phase and juncture, we consider real and deep respect for what are called human rights as a worldwide political phenomenon and a substantial step towards the implementation of a new international law, in which mankind is recognized as a valid subject of law. We believe, however, that, if we wish human rights to pass beyond the state of rhetoric and become tangible and active values in international life, they must not be used as an instrument for political struggle among States or groups with different social and economic philosophies.
65.	It is very difficult for the supremacy of law to be safeguarded and to see the possibility of the consistent implementation of human rights as long as we continue to witness the paradox of countries and doctrines that in practice deny freedom, ignore the most elementary rights inherent in the dignity of man and violate all the principles that constitute the achievements of the modern world, and that also attempt to judge the behaviour of other States and social groups which have had to defend themselves from insidious and criminal subversive movements, very often inspired and financed by those same countries. Whether we like it or not, in the struggle against anarchy and organized crime there are, as a consequence of human fallibility, unfortunate but inevitable breaches of those sacred rights.
66.	My country is making every possible effort to ensure the maintenance of those rights, despite the resolute internal struggle which it has been forced to undertake, and we are advancing daily towards the full normalization of democratic institutions. Unfortunately, in the domestic sphere of many States contempt for human rights has become normal practice, officially imposed by totalitarian systems, which condemn millions of men to live in spiritual and material conditions which are profoundly harmful to their natural dignity.
67.	While this is taking place on the domestic level, at the international level we witness with profound concern the notorious increase of terrorism. Violence and crime have taken the place of dialogue and discussion as a means of political expression and seem to have become one of the characteristics of our time. Once again I wish to state on behalf of my Government that we shall support every collective measure which is submitted and adopted to fight the scourge of terrorism, which is not only in itself disgusting and shameful but also liable to encourage violence and the inevitable hardening of the attitude of institutional machinery and the social groups attacked, with inevitable damage to the respect for human rights which we all wish to secure.
68.	My Government wishes to reiterate its fundamental opposition to the policy of apartheid and all forms of racism. This position is based on political and moral considerations which are part of a clear philosophy derived from our deepest cultural traditions. In that regard, our country will cast its vote for all instruments which condemn apartheid.
69.	My Government believes that exchange of information is an essential part of modern life and that modern technical means must be fully utilized to facilitate not only the exchange of information but also communication among men and peoples and the dissemination of education and culture.
70.	Nevertheless, we must bear in mind the danger that certain aspects of that modern technique may entail for freedom, institutional stability and the cultural identity of peoples. The availability of powerful modern means of spreading culture must be secured for every country and the community of nations must prevent their use to interfere in the internal affairs of States. It must also try to preserve the wealth of national diversity.
71.	With regard to the law of the sea, the ninth session of the Third United Nations Conference on the Law of the Sea, which was held this year, achieved meaningful progress in the unprecedented efforts on the part of the international community to work out a new legal order for the sea based on recognition of the sovereign rights and the jurisdiction of coastal States in seas adjacent to their coasts up to a limit of 200 miles and on the Continental Shelf, respect for jus communications, the orderly and peaceful use of maritime spaces, the rational exploitation of its resources, the protection and preservation of the marine environment, cooperation in the development of scientific research and the administration of the seabed and ocean floor beyond national jurisdiction by an international authority endowed with the appropriate power to organize and control all activities in the exploration and exploitation of the resources and to establish a production policy in that area, which is the common heritage of mankind, the resources of which can only be used under the protection of an international system, that is, a system established with the consent of the international community as representative of mankind.
72.	The present stage of the negotiations enables us to predict that once generally accepted formulas on some still pending matters have been found and final adjustments to the texts have been made, the work of the Conference is to culminate in the adoption of a convention at Caracas in 1981. The peoples' expectations can no longer be delayed. The last stretch demands a final effort of good will, especially on the part of the industrialized Powers, in order to reach the goal whose attainment will be, without any doubt, a most important factor for the stability of international relations and the consolidation of world peace.
73.	The Government of Uruguay cannot but point out once again that the principle of the common heritage of mankind is an imperative rule of international law which does not admit, consequently, of limited agreements or unilateral decisions that contravene it, such as the laws which some States have passed or intend to pass to authorize their nationals to carry out the exploitation of the resources of the international area. Such laws violate that principle and have no validity in the international community. Uruguay deplores such conduct and rejects any attempt to exert pressure on the Conference that such conduct might entail.
74.	The new law of the sea, including both the customary law that has arisen from the generalized practice of States and the law that will be embodied in the convention, offers a great challenge, especially to the developing countries, in terms of their full assumption of responsibilities directly related to the wellbeing and advancement of their peoples, with the opening of new horizons for employment, study and research for youth and with the most active participation and cooperation for the establishment of a new international economic order. The United Nations and the specialized agencies concerned must be prepared as of now to offer developing countries the invaluable service of helping them fully to assume those responsibilities within the framework established by them in the pursuit of their national objectives.
75.	Very soon we will compromise the tenth anniversary of the United Nations Conference on the Environment, held at Stockholm in 1972, which symbolized the awakening of the world's attention to this very serious problem of the accelerated destruction of the environment. The importance and seriousness of the problem, instead of decreasing during these eight years, has only grown. Just as in the economic sphere, the words of warning uttered by wise men and experts have not been heeded and the seeds they have sown have yielded only rhetorical fruit. The measures which have been recommended and even decided upon in many international forums are not being implemented and the expectations for the future, unless destructive trends are stopped and the process is reversed, cannot be favourable.
76.	Nevertheless, there are certain grounds for optimism because the problem is coming to its climax and the persistent and efficient efforts of specialized international organizations and of the thinking elite in the preparation of projects and plans to correct the deterioration in all its complex aspects are gradually convincing Governments and those responsible for the leadership of peoples of the need to take radical and imaginative measures. On the other hand, the environmental problem has had a positive influence by revealing the essential oneness among men and among all the elements of nature.
77.	The report of the Governing Council of UNEP on its eighth session shows that work has been done and is being done well. It is now up to the Governments to implement the recommendations.
78.	We should like to point out two of the subjects discussed in Nairobi which we find particularly important.
79.	The first one deals with the World Conservation Strategy, the result of three years of work by a select group of scientists of universal renown under the guidance of the International Union for Conservation of Nature and Natural Resources and with the endorsement of UNESCO, FAO and UNEP.
80.	This remarkable document effectively reconciles conservation and development, presents a clear and sensible definition of priorities and convincingly indicates the urgent need to preserve the living resources of the planet on which, ultimately, the survival of mankind depends. All this comes together with adequate and pragmatic machinery which places at the disposal of Governments the necessary technical and legal tools to carry out in a practical and efficient manner a good conservation policy. Now we must go from words to action and allocate the necessary funds, negotiate bilateral and multilateral financial aid and at the same time offer UNEP and the International Union for Conservation of Nature and Natural Resources the sustained support that will permit the practical and progressive adoption of their plans.
81.	The second point we wish to emphasize is also related to the effective application of environmental policy, the need for which seems hot to have been fully grasped. We are referring to the world meeting on environmental law preparatory to the tenth session of the Governing Council of UNEP, which all States Members of the United Nations will attend. At this solemn meeting the tenth anniversary of the Stockholm Conference will be commemorated and an assessment will be made of all that has been achieved up to now and what remains to be done in such a delicate matter. With regard to those achievements, the elaboration and consolidation of an appropriate legal framework is fundamental for the effective finalization of a policy in which so far theoretical statements have not been lacking, but for which the adequate institutional and legal instruments to put it into practice do not yet exist. Uruguay is proud of the fact that it is planned to hold this important preparatory meeting in Montevideo, whose legal tradition is thus honoured by the holding of such a transcendental event in the field of law.
82.	We have no reason to feel free from the worries which have been expressed in this forum for several consecutive years concerning the world economic situation. On the contrary, it continues to deteriorate and that deterioration is accelerating and becoming more acute. This is dangerous because the peoples' frustration is a seedbed of violence. We emphatically stated the same concern a short time ago at the eleventh special session of the General Assembly. The persistence of recession and inflation, the increase in unemployment, exchange instability, maladjustments in the balance of payments in industrialized countries, protectionist pressures and, to sum up, the whole negative syndrome in which the inability of those countries to adopt political decisions in keeping with the magnitude of the global crisis hinders the economic progress of developing countries.
83.	The essential characteristic of the contemporary world economic system is the growing interdependence of all the peoples of the world, an interdependence which is in the process of accelerated intensification. It is obvious that we cannot find solutions in a policy of isolated blocs. Without the overall world economic approach that also calls for a long-term overall economic policy, it will be very difficult to overcome the serious problems of the present situation that overwhelm the peoples of the developing world, as well as those in developed countries. That collective and efficient approach requires an optimization of the allocation of productive resources. This also implies a redistribution and relocation of industries in accordance with the competitive capacity of each country, a general opening of the economies to secure an effective role for competition, and a strategy that will cover all the areas of development without excluding any key sector.
84.	My country, like many other developing countries, is trying to apply those same principles at home, in an attempt to achieve production in those sectors in which it has a comparative advantage. The opening of our economies to the outside world would thus contribute to the sound development of the world economy through a rational distribution of productive activity, while respecting the comparative advantage of the various participants in the system. These principles are usually enunciated and defended in theory by the industrialized countries. Unfortunately, they do not put into practice what they advocate in theory, and apply protectionist policies that militate against the weaker countries and which, in the end, damage the world economy as a whole.
85.	This situation has an adverse effect on countries which, like mine, face the typical problems of a small market economy. After many years of trying a development system based on a domestic market, which proved inadequate because it did not permit an optimum allocation of resources, we decided to base our development process on open economy principles as part of a more dynamic and competitive market, the international market.
86.	Another point we wish to make relates to development of food and agricultural production. Consideration of this question cannot be separated from that of trade, in view of the detrimental effects of protectionist barriers on efficient food production in the developing countries. The world situation, in this respect, is frankly alarming; hence we endorse all measures that the international community may adopt in favour of a new world food order, which, in our view, is a precondition for any new international economic order.
87.	In confronting this gigantic task, we feel legitimate concern over the growing trend towards protectionism on the part of the industrialized countries, which seriously limits and can cancel out the benefits of the option. The detrimental effects of this phenomenon cannot be underestimated. Where the developing countries prepare themselves to compete in international markets according to the laws of a market economy and their efforts are artificially rendered ineffective by protectionist measures—which often take the form of nontariff barriers imposed on specious grounds— the access of those countries to international markets is made impossible, and all the mechanisms which regulate those markets are largely distorted. All this is aggravated by the policies of subsidies and "dumping", which offset all comparative advantages enjoyed by the developing countries, especially in food production. Obviously, this policy runs counter to all the proposed incentives for food production in the world, and to recognition of the need to provide facilities to those countries so that they can achieve sustained development and thus alleviate dangerous international tensions.
88.	Developing countries are still suffering acutely from the problems derived from the energy crisis ever since the marked increase in oil prices in 1973. Uruguay, which totally lacks this resource, is one of the Latin American countries that have suffered the most as a result of the serious impact of the oil price increase on its overall imports and on its industrialization process. Our deepest concern relates to the need to create machinery to ensure minimum supplies at reasonable prices, efficient use of this resource, the search for alternative sources and coordination of acceptable special financing. The overriding need to develop a coherent world energy policy based on a concept of inexorable solidarity among all countries and on their right to have an equitable share of the world's natural resources is one of the most urgent imperatives of this decade—an imperative which must be supplemented by intensive research efforts in this field by those countries able to do so. Such efforts must be geared to finding alternative solutions for the day, all too near, when oil is exhausted. It is to be hoped that these concerns will be reflected at the United Nations Conference on New and Renewable Sources of Energy, to be held in August 1981 at Nairobi. Should that Conference fail to face this crucial subject realistically and pragmatically, a rude blow will be dealt to the expectations of mankind, which views this energy problem as one of the most serious and immediate threats to its present and future wellbeing.
89.	We have observed with satisfaction the favourable attitude among developing countries towards energy cooperation that is being carried out at various levels. The members of the Organization of Petroleum Exporting Countries [OPEC] have established an ambitious programme to guarantee oil supplies to the developing world and have come up with a preferential system of prices and financing indexed to each country's degree of development. The same trend has been noticed at the regional level, too, a result of which is the historic agreement between Venezuela and Mexico to cooperate in this field with the Central American and Caribbean countries, as well as the proposal of the President of Mexico at the thirty-fourth session of the General Assembly—a proposal warmly supported by my country.
90.	It is vital to ensure the transition of the present-day economy, which is based on hydrocarbons, to an economy based essentially on new and renewable energy sources.
91.	Uruguay attaches particular importance to the problems of science and technology, because the attainment of development on a sound basis is impossible without the establishment of an endogenous capacity in this Held. To that end, we hope that the resolutions of the United Nations Conference on Science and Technology for Development, held at Vienna last year, will be implemented.
92.	My country has participated actively in discussions of the subject of economic and technical cooperation among developing countries, a fundamental component of the new international economic order inspired by the principles enshrined in the Charter of Economic Rights and Duties of States. We note with satisfaction the various efforts being made to implement the Arusha Programme for Collective Self-reliance, adopted by the Group of 77,  and especially the first short-term and medium-term plan of action on global priorities for economic cooperation among developing countries. It has, already been decided to negotiate a global system of trade preferences in the Group of 77, as well as to identify practical agreements on marketing and operations that Governments may oversee directly. It is of great importance that the Group of 77 has this year, for the first time, included on its agenda the question of energy within the framework of economic cooperation among developing countries. It has been agreed that trade, various sources and forms of energy, raw materials, foodstuffs, technology and other related matters should be considered by the Group of 77 in a consistent and integrated way.
93.	There is no doubt that the developing countries have ample means to establish new and valuable forms of horizontal cooperation, and when their vast resources begin to be mobilized there will ensue great transformations for the wellbeing of our countries and the world economy as a whole.
94.	All of the measures relating to the various subjects we are considering must, we repeat, be included within the framework of a vigorous policy of international redistribution of labour, ensuring the transfer of technology to developing countries and consequently their industrialization. In that policy, attention to short-term problems that are immediately vital is as important and inescapable as complementary attention to long-term problems, because without solutions of that nature all the rest will be nothing but an ineffective palliative for permanent needs and will jeopardize the future of peoples.
95.	We do not wish to end this statement without expressing our discouragement at the inability to achieve during the eleventh special session of the General Assembly the consensus necessary to approve ail the proposals submitted for its consideration. Unfortunately for all the countries of the world, that session has passed into history as a setback on the long, hard road the developing countries have set out upon towards the establishment of a new international economic order. Once again we have missed an excellent opportunity to show our peoples the important results that can be achieved through international cooperation. Even so, it is an important historic duty for the General Assembly at this session to continue with decisiveness the efforts that have been begun to initiate global negotiations planned for 12 January next, and to adopt the International Development Strategy for the 1980s.
96.	Before closing I wish to express my Government's appreciation and recognition of the efforts of the Secretary General, assisted by his staff, in carrying out his important task by paying efficient and untiring attention to the many complex problems—some of them particularly delicate— that he has had to face within the area of competence of the Organization.
97.	I wish to reiterate our unwavering adherence to the purposes and principles of the Charter, with which the international policy of my country fully concurs, our faith in its permanent and ever contemporary applicability, and our hope that the serious threats to international peace and security which hover over the horizon like dark clouds and the various obstacles to the full development of harmonious and mutually respectful relations among all nations based on justice will be overcome through the joint efforts of all in this Organization and the tenacious and unceasing application of the means and instruments available to the Organization for the implementation of its lofty and noble objectives which are identical with those of civilization. Uruguay commits all its material resources and the rich patrimony of its spiritual forces to the confirmation of that faith and the realization of that hope.
